Judgment unanimously affirmed. Memorandum: There is legally sufficient evidence in the record as to each element of the offense to support defendant’s conviction of criminal possession of stolen property in the second degree (Penal Law § 165.45 [1]; CPL 70.10 [1]).
Defendant, having raised no objection to the alleged improper charge of the court, failed to preserve the issue for our review (CPL 470.05 [2]; People v Thompson, 97 AD2d 554, 555) *994and we decline to exercise our discretion in the interest of justice (CPL 470.15 [6]). The court properly stated the applicable fundamental legal principles as required by the statute (CPL 300.10) and it cannot be said that defendant was denied a fair trial.
Finally, the court did not abuse its discretion in denying defendant’s motion to set aside the jury verdict upon the grounds of alleged juror misconduct (cf., People v Testa, 61 NY2d 1008, 1009; People v Rhodes, 92 AD2d 744, 745). (Appeal from judgment of Supreme Court, Erie County, McGowan, J.— criminal possession of stolen property, second degree.) Present —Callahan, J. P., Doerr, Denman, Pine and Davis, JJ.